Title: To George Washington from Ezekiel Cheever, 20 January 1781
From: Cheever, Ezekiel
To: Washington, George


                        
                            Hond Sir
                            Springfield January 20th 1781
                        
                        I take the liberty to enclose your Excellency, Copy of a Return Sent me from north Hampton by Maj. Tallmadge.
                            whom I informed we have only Ten Common Saddles, that the harnissmakers can do nothing in their Way for want of leather;
                            we have five hundred new Constructed Cartrige boxes, Compleated in the Leather Way, all but Belts, that as Soon as the
                            quarter master can furnish Goals, I could have the Pistols Repaired, but at present we cannot effect any Material Service.
                        I have Repeatedly Represented to the hon. board War our difficulties and the want of leather, & to
                            the Comry Genl office that Comry Land was Ready to Supply what Leather sh’d be needed, provided he had orders from the
                            board War, but hithertoo they have Neglected, & the men generally are Idle for want of Stock to employ them.
                        I happrehend the most valuable men belonging to this Post: are determined to leave the Service, next spring:
                            unless they are better paid & more liberally rewarded. The long want of money Stagnates all business, and with
                            regret I Say renders all reasonable expectations from this Post abortive earnestly desireing to promote the public Service,
                            and ardently wishing your Excellencys health & felicity, I have the honor to be with the profoundest respect Your
                            Excellencys Most Humble & most obedient Servant
                        
                            Ezekl Cheever D.C. Genl

                        
                    